            Case 5:21-cv-00495-G Document 11 Filed 07/30/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JOHN G. DIFFEE,             )
                            )
    Plaintiff,              )
                            )
v.                          )                     Case No. CIV-21-495-G
                            )
ALLSTATE VEHICLE AND        )
PROPERTY INSURANCE COMPANY, )
                            )
    Defendant.              )

                                          ORDER

         Now before the Court is the parties’ Joint Motion to Remand (Doc. No. 10). Having

reviewed the parties’ Motion and relevant record, the Court grants the Motion.

    I.     Background

         On March 26, 2021, Plaintiff John G. Diffee initiated this lawsuit in the District

Court of Canadian County, Oklahoma, against Defendant Allstate Vehicle and Property

Insurance Company. See Pet. (Doc. No. 1-2). Plaintiff asserted claims for breach of

contract and breach of the implied duty of good faith and fair dealing under Oklahoma

statutory and common law, seeking damages of no more than $74,950. See id. Plaintiff

additionally alleged that Defendant acted with malice and bad faith and sought punitive

damages pursuant to title 23, section 9.1 of the Oklahoma Statutes. See id.

         On May 14, 2021, Defendant removed the action to this Court on the basis of

diversity jurisdiction. See Notice of Removal (Doc. No. 1) ¶ 2; 28 U.S.C. §§ 1332(a),

1441(a). Defendant asserted that, despite Plaintiff claiming to seek no more than $74,950
            Case 5:21-cv-00495-G Document 11 Filed 07/30/21 Page 2 of 3




in his Petition, the actual amount in controversy exceeds the $75,000 diversity-jurisdiction

threshold due to Plaintiff’s claim for punitive damages. See Notice of Removal ¶ 5.

         On June 7, 2021, Plaintiff filed a Motion to Remand (Doc. No. 8) seeking to remand

this matter to state court pursuant to 28 U.S.C. § 1447(c) on the basis that the amount in

controversy is less than $75,000. Defendant did not respond.

         Seventeen days later, on June 24, 2021, the parties filed the instant Motion jointly

seeking remand to state court pursuant to 28 U.S.C. § 1447(c) on the basis that the amount

in controversy is less than $75,000. The parties submitted a Stipulation with the Motion

“to clarify the pleading and jurisdictional amount,” in which the parties agree and stipulate

that the total amount Plaintiff seeks for all of his claims, including his punitive damages

claim, “shall be a total of $74,999.99 or less.” Stipulation (Doc. No. 10-1) ¶¶ 3-4.

   II.     Discussion

         Federal district courts have original jurisdiction over “all civil actions arising under

the Constitution, laws, or treaties of the United States” and “all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interests and costs,

and is between . . . citizens of different States.” 28 U.S.C. §§ 1331, 1332(a). “Since federal

courts are courts of limited jurisdiction, there is a presumption against our jurisdiction, and

the party invoking federal jurisdiction bears the burden of proof.” Penteco Corp. Ltd.

P’ship—1985A v. Union Gas Sys., Inc., 929 F.2d 1519, 1521 (10th Cir. 1991). “[T]he

policy of the . . . acts of Congress regulating the jurisdiction of the federal courts is one

calling for strict construction of such legislation.” Shamrock Oil & Gas Corp. v. Sheets,




                                                2
            Case 5:21-cv-00495-G Document 11 Filed 07/30/21 Page 3 of 3




313 U.S. 100, 108 (1941). “[A]ll doubts are to be resolved against removal.” Fajen v.

Found. Rsrv. Ins. Co., 683 F.2d 331, 333 (10th Cir. 1982).

         Plaintiff concedes that the total amount of controversy in this matter, including

punitive damages, is less than the jurisdictional threshold of $75,000, and Defendant does

not now argue otherwise. The Court therefore lacks subject-matter jurisdiction over this

action under 28 U.S.C. § 1332(a). Nor do any of Plaintiff’s claims arise under “the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

         The Court therefore GRANTS the parties’ Joint Motion to Remand (Doc. No. 10).

The Court REMANDS this matter to the District Court for Canadian County, Oklahoma,

and DIRECTS the Clerk of this Court to send a certified copy of this Order to the Clerk of

the state court to which this matter is remanded.

         Plaintiff’s earlier Motion to Remand (Doc. No. 8) is MOOT and DENIED on that

basis.

         IT IS SO ORDERED this 30th day of July, 2021.




                                             3
